 

Case: 1:20-cv-05730 Document #: 5 Filed: 09/30/20 Page 1 of 2 PagelD #:142

United States District Court Northern District of Illinois
MOTION FOR LEAVE TO APPEAR PRO HAC VICE

 

Case Title: Plantiff(s)
FUND RECOVERY SERVICES, LLC

 

 

VS.
Defendant(s)
RBC CAPITAL MARKETS, LLC, et al.
Case Number: = 20-cv-5730 Judge: Honorable Matthew F. Kennelly
L Gerard M. McCabe, Esquire hereby apply to the Court

 

under Local Rule 83.14 for permission to appear and participate in the above-entitled action on behalf of

 

 

 

 

 

 

Plaintiff, Fund Recovery Services, LLC by whom I have been retained.
I am a member in good standing and eligible to practice before the following courts:
Title of Court Date Admitted
Pennsylvania 1994
U.S. District Pennsylvania 1994
U.S. District New Jersey 1999
U.S. Court of Appeals Third Circuit 1996

 

 

 

I have currently, or within the year preceding the date of this application, made pro hac vice applications to this
Court in the following actions:

 

 

 

Date of Application
Case Number Case Title (Granted or Denied)*

 

 

 

 

 

 

 

 

 

*If denied, please explain:
(Attach additional form if
necessary)

Pursuant to Local Rule 83.15(a), applicants who do not have an office within the Northern District of Illinois must designate, at the

time of filing their initial notice or pleading, a member of the bar of this Court having an office within this District upon who service of
papers may be made.

 

 

 

 

 

 

Has the applicant designated local counsel? Yes Xx No

 

 

If you have not designated local counsel, Local Rule 83.15(b) provides that the designation must be made within thirty (30) days.
Case: 1:20-cv-05730 Document #: 5 Filed: 09/30/20 Page 2 of 2 PagelD #:143

Has the applicant ever been:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

sanctioned, censured, suspended, disbarred, or otherwise disciplined by xX
any court? Yes No
or is the applicant currently the subject of an investigation of the Yes No x
applicant’s professional conduct?
transferred to inactive status, voluntarily withdrawn, or resigned from the Yes No xX
bar of any court?

. . Yes No |X
denied admission to the bar of any court?

Yes No X

 

 

 

 

 

 

held in contempt of court?

NOTE: If the answer to any of the above questions is yes, please attach a brief description of the incident(s) and the applicant’s current
status before any court, or any agency thereof, where disciplinary sanctions were imposed, or where an investigation or investigations
of the applicant’s conduct may have been instituted.

L have read the Rules of Professional Conduct for the Northern District of Illinois and the Standards for Professional Conduct within
the Seventh Federal Judicial Circuit, and will faithfully adhere to them. I declare under penalty of perjury that the foregoing is true and

correct,

9/20/30 5) Gerard M. McCabe

Date Electronic Signature of Applicant

 

 

 

Last Name First Name Middle Name/Initial

Applicant’s Name M cC a be G era rd Mi .
Applicant’s Law Firm M itts Law, L LC

 

 

 

 

 

Street Address Room/Suite Number
Applicant's Address 14 892 Spruce Street
City State ZIP Code Bioics ove Numbes

 

 

 

 

 

 

Philadelphia |PA = |19103 | 2msitacsres

gmccabe@mittslaw.com

 

(The pro hac vice admission fee is $150.00 and shall be paid to the Clerk. No admission under Rule 83.14 is effective until such
time as the fee has been paid.)

NOTE: Attorneys seeking to appear pro hac vice may wish to consider filing a petition for admission to the general bar of this Court. The
fee for admission to the General Bar is $181.00 The fee for pro hac vice admission is $150.00, Admission to the general bar
permits an attorney to practice before this Court. Pro hac vice admission entitles an attorney to appear in a particular case
only. Application for such admission must be made in each case; and the admission fee must be paid in each case.

Rev. 11/13/2019

 
